—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of five counts each of burglary in the second degree (Penal Law § 140.25 [2]), petit larceny (Penal Law § 155.25) and criminal mischief in the fourth degree (Penal Law § 145.00 [1]). Defendant failed to move to withdraw the plea or to vacate the judgment of conviction and therefore failed to preserve for our review his contention that the plea colloquy was factually insufficient (see, People v Lopez, 71 NY2d 662, 665). The plea allocution does not cast significant doubt upon defendant’s guilt or otherwise call into question the voluntariness of the plea and thus this case does not fall within the narrow exception to the preservation doctrine (see, People v Lopez, supra, at 666; People v Sennett, 280 AD2d 998, lv denied 96 NY2d 787). (Appeal from Judgment of *991Ontario County Court, Henry, Jr., J. — Burglary, 2nd Degree.) Present — Wisner, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.